The following opinion was filed November 30, 1909:
Siebeckbe, J.
(concurring as to reversal hut dissenting ■as to question for jury). While I concur in the reversal I must dissent from the decision requiring submission of the question of plaintiff’s contributory negligence to the jury.
The court holds that the contract of employment required the plaintiff to ride back and forth between the stations and to use the facilities provided by the railway company. His predecessor had customarily ridden on the engine. The officials of the company in charge of trains or engines and-having authority to compel the plaintiff to ride in some particular place on a train not only permitted but invited him to ride on the engine. Under the employment particular *447trains or any specific place on the trains had not been designated for him in which to ride. It was proper for him to use a freight, passenger, extra, or whatsoever train wonld •carry him between the stations, and tinder the circumstances ■the plaintiff practically was instructed to take the place on whatever transportation was provided by the company which would best suit his convenience. In the opinion of the court it is stated: “Employees of railway companies frequently are ■expected and compelled to ride upon engines, freight cars, foot-boards, and ladders in order to successfully perform their ■duties.” In my opinion the facts of this case establish a contract between the parties which at times required the plaintiff to ride upon the engine. Under the circumstances and conditions of plaintiff’s employment it results as a matter of law that the plaintiff was within his legal right in selecting the ■place on the engine on this trip, and in my opinion the jury should have been so instructed. This would eliminate all ■question of his contributory negligence as to the injury, for I take it that no claim of contributory negligence is made except that plaintiff was guilty of negligence in selecting the place on the engine for this particular trip. If the plaintiff was ordinarily or customarily lawfully riding on the engine, then he could not have been negligent in selecting it for this trip, and he was entitled to protection against the negligence attributable to the company.
These considerations lead me to the conclusion that, under the facts shown, the plaintiff could not be deemed guilty of negligence in riding on the engine, and the court should have so held. Under the evidence the question of the defendant’s negligence and the amount of the plaintiff’s damages were the only issues to be tried. Lucas v. M. & St. P. R. Co. 33 Wis. 41; Eaton v. D., L. & W. R. Co. 57 N. Y. 382; Miller v. C., St. P., M. & O. R. Co. 135 Wis. 247, 115 N. W. 794; Leasum v. G. B. & W. R. R. 138 Wis. 593, 120 N. W. 510; L. R. & Ft. S. R. Co. v. Miles, 40 Ark. 298.